Citation Nr: 1414560	
Decision Date: 04/03/14    Archive Date: 04/11/14

DOCKET NO.  11-14 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  

3.  Entitlement to service connection for psychosis for the purpose of establishing eligibility for treatment pursuant to the provisions of 38 U.S.C.A. § 1702 .  


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney-at-Law


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel 


INTRODUCTION

The Veteran, who is the appellant, had active service from August 1994 to April 1999.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in Lincoln, Nebraska.  

The issues of service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder and service connection for psychosis for the purpose of establishing eligibility for treatment are remanded to the RO.


FINDING OF FACT

The Veteran did not incur tinnitus in service, nor is any claimed tinnitus causally or etiologically related to service.


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2012); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  For claims pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 has been amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008). 

The Court has also held that that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

As it relates to the claim of service connection for tinnitus, the Board observes that in a June 2010 letter the RO provided the Veteran with notice that informed him of the evidence needed to substantiate his claim.  The letter also told him what evidence he was responsible for obtaining and what evidence VA would undertake to obtain.  The letter further told him to submit relevant evidence in his possession.  The June 2010 letter also provided the Veteran with notice as to the disability rating and effective date elements of the claim. 

The Board finds that there has been substantial compliance with the assistance provisions set forth in the law and regulations.  The record in this case includes service treatment records, VA examination reports, and lay evidence.  No additional pertinent evidence has been identified by the claimant. 

The Board further notes that that the Veteran was afforded a VA examination in September 2010 and that a VA opinion was obtained in February 2011.  Information obtained from these reports provided sufficient information to properly address the Veteran's claim.  As such, the Board finds an additional VA examination is not warranted as there is otherwise sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).

The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of the claim, including by submission of statements and arguments presented by his attorney.  For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide the appeal.  Based upon the foregoing, the duties to notify and assist the Veteran have been met, and no further action is necessary to assist the Veteran in substantiating this claim.

Tinnitus

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Tinnitus is not a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions of 38 C.F.R. § 3.303(b) do not apply to the non-chronic disease.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

The Veteran contends that his current tinnitus is related to his active military service.  The Veteran has reported that he was exposed to noise as a result of being on the flight deck of an aircraft carrier.  He asserts that service connection is warranted for tinnitus.

His DD Form 214 shows that his military occupational specialty (MOS) was aviation electronics.  As such, the Board concedes that the Veteran was exposed to acoustic trauma in service.

The question for consideration is whether any current tinnitus is causally related to such in-service noise exposure.

A review of the Veteran's service treatment records reveals that there were no complaints or findings of tinnitus.  At the time of numerous audiological evaluations performed in service, the Veteran did not report or complain of tinnitus.  

In June 1998, the Veteran was seen with complaints of right ear pain.  There were no complaints or findings of tinnitus or ringing in the ears at that time.  A diagnosis of serous otitis externa was rendered.  The Veteran was given Amoxicillin at that time.  At the time of a follow-up visit the next day, the Veteran reported that the ear felt plugged up.  There was no indication of ringing in the ears or tinnitus at that time.  A diagnosis of otitis media was rendered.  There were no subsequent findings or treatment for ear problems noted in the record.  

At the time of a July 1998 physical examination, normal findings were reported for the ears.  There was no notation of tinnitus made on the report.  While the Veteran checked the "yes" box when asked if he had ear, nose, or throat trouble on his July 1998 report of medical history, reference was made in the notes section only to prior treatment for otitis externa which had resolved.  

At the time of the Veteran's March 1999 service separation examination, normal findings were again reported for the ears.  There were no complaints, findings, or diagnoses of ringing in the ears or tinnitus made at that time.  On his March 1999 service separation report of medical history, the Veteran checked the "no" box when asked if he had any ear, nose, or throat trouble.  The Veteran specifically checked the "no" box when asked if he had suffered from any injury or illness while on active duty for which he did not seek medical care.  

There are no treatment records available nor has the Veteran reported having received any treatment for ear problems, to include tinnitus or ringing in the ears in the years immediately following service.  

The first notation of the Veteran complaining of tinnitus was at the time of his June 2010 application for compensation, when he reported having had tinnitus since 1999.  

In conjunction with his claim, the Veteran was afforded a VA examination in September 2010.  The examiner indicated that the Veteran's claims folder was available and had been reviewed.  She noted that the Veteran was on aircraft carriers when in the military and was exposed to noise working on the flight deck.  She also indicated that as a civilian, the Veteran worked on private planes and currently worked for a cable company.  The Veteran denied any recreational noise.  

The examiner noted that the Veteran reported having tinnitus and indicated that it had been present since service.  The examiner stated that it was not at least as likely as not that the Veteran's tinnitus was a result of noise exposure in service.  The examiner indicated that this was based upon her clinical experience and expertise as a licensed audiologist.  The examiner noted that there was a high correlation between hearing loss, tinnitus, and noise exposure.  She observed that the presence of a ratable hearing loss from the service or audiometric configuration consistent with noise exposure was a strong indicator that any reported tinnitus was also from noise exposure.  Conversely, normal hearing from the service strongly suggested that any reported tinnitus was less likely to be from noise exposure in service.  She indicated that since the Veteran's hearing loss was normal at separation from service, it was less likely as not that the reported tinnitus was from military noise exposure.  She noted that the Veteran's tinnitus was more likely than not due to the hearing loss and/or noise exposure subsequent to service.  

In his December 2010 notice of disagreement, the Veteran noted an article which made reference to a peer reviewed article entitled "Onset of tone-induced hyperactivity in the dorsal cochlear nucleus: A possible neural correlate of tinnitus with delayed onset after noise exposure" from the Journal of the Association for Research in Otolaryngology.  It was noted that the article indicated that these results suggest that the onset of abnormal activity in the DCN is slowly developing and continues to change over at least the first four weeks after exposure.  The article further stated that these results may explain why even severe tinnitus after noise exposure often had a delayed onset and becomes progressively worse over time.  

The Veteran noted that the article took for granted the accepted medical knowledge that tinnitus had delayed onset and that the research merely sought to determine the reason for the delayed onset.  

In a February 2011 VA examination report, prepared as a result of a request to determine what relationship, if any, the Veteran's current tinnitus had with his in-service treatment for otitis media and otitis externa, the VA examiner indicated that it was less likely that the Veteran's tinnitus was caused by or the result of otitis externa/media treated during service.  The examiner indicated that she had reviewed the Veteran's claims file, service treatment records, and VA medical records in conjunction with rendering the opinion.  She observed that the treatment records showed that the Veteran was diagnosed with and treated for otitis externa and otitis media, affecting the right ear only, in June 1998.  She noted that given that the prior infection only affected the right ear and that the tinnitus affected both ears, the bilateral tinnitus was not caused by or the result of the otitis externa and/or otitis media treated during service.  

With regard to tinnitus, after reviewing all the evidence, lay and medical, the Board finds that the weight of the evidence demonstrates that the Veteran did not experience tinnitus during service, that is, that tinnitus did not begin during service.  The Board recognizes the competency of a lay person to report symptoms of tinnitus (ringing in the ears) at any time.  See Charles v. Principi, 16 Vet. App. 370   (2002) (stating that tinnitus is the type of disorder associated with symptoms capable of lay observation, as it may be diagnosed by its unique and readily identifiable features, so is not "medical in nature").  In this case, the Board finds Veteran not to be credible in the more recent reporting of symptoms of tinnitus during service and after service.  The weight of the competent and credible evidence shows no tinnitus (also referred to as ringing in the ears) in service or during the years immediately following service; tinnitus is not shown until 2010, when the Veteran reported having had tinnitus on his initial application for compensation. 

The Board finds that the Veteran's statements to the effect that he had tinnitus in service and for the years after service prior to 2010, which he made pursuant to the current claim for service connection (compensation), are inconsistent with, and outweighed by, other more contemporaneous evidence that shows no tinnitus in service or for years after service.  The unfavorable evidence includes that the service treatment records do not reveal any complaints or findings of tinnitus.  At the time of the March 1999 service separation examination, normal findings were reported for the ears.  Moreover, on his March 1999 service separation report of medical history, the Veteran checked the "no" box when asked if he had ear trouble of any sort.

The Board next finds that the weight of the evidence demonstrates that the Veteran's current tinnitus is not related to service, including any in-service noise exposure.  The Board notes that the appellant has submitted medical literature in support of his claim.  Treatise evidence must discuss generic relationships with a degree of certainty such that under the facts of this particular case there is at least a plausible causality based on objective facts rather than on unsubstantiated lay opinion.  See, e.g., Wallin v. West, 11 Vet. App. 509, 514 (1998); Timberlake v. Gober, 14 Vet. App. 122, 130 (2000) (citing Hensley v. West, 212 F.3d 1255, 1265 (Fed. Cir. 2000)).  The article/medical treatise submitted by the appellant is general in nature as opposed to specifically addressing the Veteran's case and is of little probative value.  In contrast, the September 2010 VA examiner indicated that the Veteran's tinnitus was not caused by or a result of acoustic trauma in service.  The Board finds this opinion provided to be of high probative value.  The September 2010 VA examiner's opinion was based upon a thorough review of the accurate facts, obtained from the claims folder, and a comprehensive examination of the Veteran.  Based on all of the evidence, the examiner rendered an opinion that was supported by rationale.  There was no indication that the VA examiner was not fully aware of the Veteran's past medical history or that she relied upon anything other than accurate facts; thus, the Board finds the September 2010 VA examiner's opinion to be the most probative evidence of record on the question of nexus between current tinnitus and service.  Likewise, the Board finds that the February 2011 VA examiner's report that the Veteran's tinnitus was not related to any treatment for otitis media/externa in service to also be of great probative value.  This opinion was also was based upon a thorough review of the accurate facts, obtained from the claims folder, and review of all available records, including the results of the September 2010 VA examination.  Based on all of the evidence, the examiner rendered an opinion that was supported by rationale.  

In sum, the preponderance of the lay and medical evidence weighs against a finding that any claimed tinnitus is related to the Veteran's period of active service.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

ORDER

Service connection for tinnitus is denied.  


REMAND

As it relates to the Veteran's claim of service connection for a psychiatric disorder, to include PTSD, the Board notes that the Veteran has reported having had psychiatric problems since his period of service.  He also reported several incidents which he states serve as the basis for his current psychiatric disorders.  VA treatment records associated with the claims folder reveal that the Veteran has been diagnosed as having an adjustment disorder with mixed anxiety and a depressed mood and a panic disorder.  To date, the Veteran has not been afforded a VA examination to determine the nature and etiology of any current psychiatric disorder and its relationship, if any, to his period of service.  

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability; the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  Based upon the above, the Veteran should be afforded a VA examination to assist in determining the etiology of any current psychiatric disorder, and its relationship, if any, to his period of active service.

Finally, regarding the Veteran's claim of entitlement to service connection for psychosis for the purposes of establishing eligibility to treatment, the Board finds that this issue is inextricably intertwined with the psychiatric issue currently on appeal.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).  As this claim is being remanded to determine when the nature of the psychiatric disability and when it first manifested, evidence obtained on remand could impact this issue.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA psychiatric examination in order to determine the nature and etiology of any psychiatric disorder(s), including PTSD. 

The claims folder must and all other pertinent records must be made available to the examiner and the examiner should note such review in his/her report.  All indicated tests and studies must be performed and all findings should be reported in detail. 

If any psychiatric disorders are found to be present, the examiner is asked to indicate whether it is at least as likely as not (50 percent probability or greater) that they are related to the Veteran's period of service.  A detailed rationale must be provided for each opinion that is rendered. 

As it relates to the claim of service connection for PTSD, the examiner is asked to render an opinion as to whether it is at least as likely as not (fifty percent or greater) that: 1) the appellant experienced, witnessed, or was confronted by an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the appellant or others, and the appellant's response to that event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror; 2) whether the stressor or stressors is/are based on a fear of hostile military or terrorist activity during service; 3) that the claimed stressor is adequate to support a diagnosis of PTSD; and 4) that the appellant's symptoms are related to the claimed stressor. 

If a psychosis or any other mental disorder is found to be present, the examiner should also render an opinion as to the time of onset and whether it was within the two year period following the Veteran's separation from service.  

2.  The RO must ensure the required actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, corrective action must be undertaken before the claims file is returned to the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).

3.  After performing the actions listed above, including any other development deemed necessary by the RO, and reviewing the claims folder and all other pertinent evidence, the RO should readjudicate the remaining claims on appeal.  If any benefit sought on appeal is not granted, the Veteran and his attorney should be issued a Supplemental Statement of the Case, which should include all pertinent laws and regulations, and be afforded a reasonable opportunity to reply.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


